Title: From Thomas Jefferson to Carlo Bellini, 24 April 1799
From: Jefferson, Thomas
To: Bellini, Carlo (Charles)



Monticello Apr. 24. 99

I recieved, my dear friend, with great sensibility your favor of the 1st. instant. [it] recalled to my mind many very dear scenes which passed while we had the happiness of possessing you here. events have separated the actors & called them to other stages; but neither time, distance, nor events have weakened my affections for them.the portrait of one of them which you propose to gratify  me with, would be placed with my most precious reliques. but why, my friend, separate yourself from the portrait till you go to rejoin the original. then, if I am living, let it dwell with me till I also can join you all. let it come as a testamentary donation. it will at all times meet an affectionate reception; but I should then feel as succeeding to it of right, when it’s functions could no longer be performed for you.
I hope you will have better health, and still many years of life to enjoy it. I mean if you desire it; for I feel myself how possible it is that we may cease to desire to live. every course of life doubtless has it’s difficulties: but in the stormy ocean of public life the billows are more furious, the blasts more deadly, than those which assail the bark moored in a retired port. the world judges differently, and misjudges as is frequent.
My last letter from Mazzei was of Dec. 97. he was then living at Pisa. the property remitted him from America has I hope been sufficient to keep him from want. you know that Giovanni Strobia has got rich as a grocer in Richmond. Vincent is in flourishing circumstances. Anthony Giannini has raised a large family, married several of them, &, after thriving for a while, has become embarrassed, & little esteemed. Francis, his brother in law, & Anthony Molina have done tolerably well. Giovannini da Prato has been constantly sickly & miserably poor. all these are still in this neighborhood.—I have some acquaintance with the young gentleman mentioned in your letter. I consider him as remarkeably clever & well read; and have no doubt that any little anomalies in his character will soon rub off in the world. I am sorry he has given the dissatisfaction you mention: but he is too well worth our care not to have a claim to it. I sent him some books from Philadelphia, and will render him every service in my power. I have been obliged to decline universally to take young men to live with me, or I should have had no retirement, and without that I would rather not live. but if he could have found a position in this neighborhood, I should with great pleasure have advised and aided his course of studies, as I have done for the sons of some of my friends.
May your days here be just as many as yourself would wish them; but filled with health & the full enjoyment of those faculties which rendered your life a happiness to yourself, & precious to your friends; among whom continue to esteem one who is with unalterable sentiments of affectionate attachment, my dear Sir,
Your sincere friend & sevt

Th: Jefferson

